Mr. Justice Leech delivered the opinion of the court : This claim comes before the Court of Claims on a declaration filed by John Edgar Blakeman, administrator of the estate of Jesse Blakeman, deceased, filed February 4, 1927, in which it is alleged that Jesse Blakeman, deceased, was working for the State of Illinois, as a plumber and steamfitter’s helper, on a section of the service tunnel at the Elgin State Hospital at Elgin, Illinois, at the time in question said Jesse Blakeman, together with another workman being ordered by the foreman, an employee of the State of Illinois, to inspect a six-inch high pressure steam pipe line which had been made up in the tunnel prior to the placing of a concrete tunnel top. The tunnel walls were complete, and the cross pipes at intervals of ten feet for supporting pipe lines were all in; and the six-inch high pressure pipe was suspended in place and bolted up into straight runs. This section contained three lengths of six-inch pipes bolted together. The pipe lengths averaged twenty feet in length and 400 pounds in weight, so that this pipe line represented about 1200 pounds of weight suspended from pipe hangers. Jesse Blakeman, deceased, together with another workman were endeavoring to straighten the pipes when, without any warning and while working in said tunnel, the cement walls caved in and completely covered and crushed J esse Blakeman and his fellow worker. Other workmen about the premises heard the call for help, and, after great difficulty, the deceased and his fellow employee were extricated from the debris by men who responded to the call for help. Deceased was immediately removed to the Elgin State Hospital for medical attention. However, the injuries which he received were so serious and fatal that he died thirty minutes later as a result thereof, the date of the injury and death being October 19, 1925. Jesse Blakeman, deceased, at the time of his death was a minor, 20 years of age, and left surviving him his father, John Edgar Blakeman; his mother, Emma Mabel Blakeman; his sisters, Esther Gee, Verna Hays and Adeline Blakeman, and his brothers, Leonard Blakeman and John Blakeman, Jr. He not only turned in a large share of his earnings to his father and mother, but he also paid family bills, such as grocery and meat bills. The deceased received $36.00 per week as wages from the State of Illinois up to the time of his death. To the declaration, the State of Illinois, by the Attorney General, filed a demurrer, which, as a matter of law, is sustained. In equity and good conscience, we award claimant the sum of $3,750.00, being the amount which is provided under the Workmen’s Compensation Act of the State of Illinois for a claim of this nature.